                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION
VANESSA COOPER                           )
                                         )
        Plaintiff,                       )
                                         )
v.                                       )            CV418-131
                                         )
PIERCE PLAZA, LLC, d/b/a                 )
Hampstead Oaks Apts. and                 )
MARTIN H. BAILEY,                        )
                                         )
        Defendants.                      )

                                       ORDER

        Defendants seek to compel discovery responses and for mandatory

fees pursuant to Fed. R. Civ. P. 26 & 37, doc. 23, and contend that

plaintiff’s     supplemental      responses      to    their    discovery     remains

meaningfully deficient, doc. 31. That motion is GRANTED in part. 1

Plaintiff is ORDERED to further supplement her discovery responses

within 21 days of service of this Order to address each of the

deficiencies identified in defendants’ supplemental brief.2                   Because



1
    Defendants’ motion to compel discovery is GRANTED. Given that plaintiff
attempted to supplement her responses in good faith, albeit deficiently so, defendants’
motion for sanctions is DEFERRED, pending plaintiff’s responses following this
Order. Should plaintiff fail to meaningfully comply, the Court will revisit the issue and
consider an award of fees.
2
     To that end, the Clerk is DIRECTED to enclose an additional copy of defendants’
plaintiff is proceeding pro se, the Court will endeavor not to punish her

lack of expertise. However, pro se litigants must follow the Court’s Local

Rules and the Rules of Civil Procedure and must abide their discovery

obligations and fully litigate their cases. See, e.g., McNeil v. United

States, 508 U.S. 106, 113 (1993) (“While their pleadings are to be liberally

construed, pro se plaintiffs are not excused from complying with

procedural rules.”); Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir.

2007) (pro se filings are to be liberally construed, but pro se litigants

nonetheless must conform to procedural rules); Moon v. Newsome, 863

F.2d 835, 837 (11th Cir. 1989) (pro se litigants are “subject to the relevant

law and rules of the court, including the Federal Rules of Civil

Procedure.”).

      Plaintiff must answer defendants’ discovery requests as thoroughly

as she can. If she does not understand a query or cannot respond to it,

she may so state. But she must try. Finally, to the extent that she has

no further information or cannot remember, she must say so as well. Her

supplementary responses must identify any expert she intends to retain




supplemental briefing (doc. 31) for plaintiff’s use.
                                            2
and their anticipated facts or opinions, see Fed. R. Civ. P. 26(a)(2), as well

as detailed responses to defendants’ interrogatories that seek to flesh out

plaintiff’s evidence and allegations.       Litigants must support their

allegations, and to the extent plaintiff can identify her medical providers,

employment history, other relevant insurance claims/lawsuits, relevant

arrests, and residences to support her allegations, she must.

     SO ORDERED, this 13th day of May, 2019.

                                   ______________________________
                                    __________________________
                                   CHRIS
                                    HRISTOPHER
                                       STO
                                         T PH R L. RAY
                                            HER
                                   UNITED STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                      3
